Barnard, P. J.:
The dismissal of an appeal from the County Court to the Supreme Court does not make a case of interlocutory or special proceedings which authorizes a judge of this court to tax costs under section 311, Code. When the appeal was dismissed it was the end of the controversy, and if either party was entitled to cost» they were to be adjusted before the clerk, upon notice in the usual way. The rule invoked by the defendant, that where the papers do-not show any specific or other objection to the costs before the taxing officer the taxation will be upheld, has no application to this appeal. It is only when the proper officer taxes the costs that any objection is called for.
The ground of this appeal is that the order establishing any bill by -a .judge of this court was unauthorized. In such a case the *26order must be reversed, because of the want of power to determine the questions of costs by the judge who made the order.
The order should be reversed, with costs and disbursements.
Gilbert and Dykman, JJ., concurred.
Motion to dismiss appeal denied, without costs, and order reversed, with costs and disbursements.